McCay, Judge.
It is admitted, on all sides, that the deed made by Harp to Brown was fraudulent, as against Harp’s creditors, so far as concerns one-half of the land mentioned therein. As to that, it seems the plaintiff in the bill has got his rights. The real object of the bill is to set aside the deed as to the other half.
There is a good deal of evidence going to show that Mr. Harp was, in good faith, the debtor of young Brown and his wife, and that it was a part of the original transaction in making this deed to pay to them his debt to them. We think if it appear that such was the bona -fide intent of the parties it would not make this transaction void, if with it there was another intent which was illegal, provided the two can be separated. We think, under the evidence, this could have been done. As appears by the statements of the elder Brown, the part of the land that was to go to the young man and his wife, was distinctly agreed upon, as well as the part that was to be made over to Mrs. Harp. By our Code, section 2723, if it be possible to separate the illegal from the legal part of a contract, the bad part does not vitiate the good. We think if the law had been distinctly presented to the jury under the facts as they appear, they would have found a different verdict. It does not appear what was the charge. We think the verdict was not supported by the evidence in setting aside the deed to the whole lot. We fear the jury were under the impression that the proof was strong of fraud in the deed, that this vitiated the whole, and we think there ought to be a new trial.
Judgment reversed.